Exhibit 10.2

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Investment Management Trust Agreement (this “Agreement”) is made effective
as of December 10, 2019, by and between LIV Capital Acquisition Corp., a Cayman
Islands exempted company (the “Company”), and Continental Stock Transfer & Trust
Company, a New York corporation (the “Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, File No. 333-234799
(the “Registration Statement”) and prospectus (the “Prospectus”) for the initial
public offering of the Company’s units (the “Units”), each of which consists of
one of the Company’s Class A ordinary shares, par value $0.0001 per share (the
“Ordinary Shares”), and one warrant, each warrant entitling the holder thereof
to purchase one Ordinary Share (such initial public offering hereinafter
referred to as the “Offering”), has been declared effective as of the date
hereof by the U.S. Securities and Exchange Commission; and

 

WHEREAS, the Company has entered into an Underwriting Agreement (the
“Underwriting Agreement”) with EarlyBirdCapital, Inc., as representative (the
“Representative”) of the several underwriters (the “Underwriters”) named
therein; and

 

WHEREAS, as described in the Prospectus, $70,000,000 of the gross proceeds of
the Offering and sale of the Private Placement Warrants (as defined in the
Underwriting Agreement) (or $80,500,000 if the Underwriters’ over-allotment
option is exercised in full) will be delivered to the Trustee to be deposited
and held in a trust account located at all times in the United States (the
“Trust Account”) for the benefit of the Company and the holders of Ordinary
Shares included in the Units issued in the Offering as hereinafter provided (the
amount to be delivered to the Trustee (and any interest subsequently earned
thereon) is referred to herein as the “Property,” the shareholders for whose
benefit the Trustee shall hold the Property will be referred to as the “Public
Shareholders,” and the Public Shareholders and the Company will be referred to
together as the “Beneficiaries”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

 

NOW THEREFORE, IT IS AGREED:

 

1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:

 

(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in the Trust Account established by the Trustee in the
United States at J.P. Morgan Chase Bank, N.A. and at a brokerage institution
selected by the Trustee that is reasonably satisfactory to the Company;

 



 

 

 

(b) Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;

 

(c) In a timely manner, upon the written instruction of the Company, invest and
reinvest the Property in United States government securities within the meaning
of Section 2(a)(16) of the Investment Company Act of 1940, as amended, having a
maturity of 180 days or less, or in money market funds meeting the conditions of
paragraphs (d)(1), (d)(2), (d)(3) and (d)(4) of Rule 2a-7 promulgated under the
Investment Company Act of 1940, as amended (or any successor rule), which invest
only in direct U.S. government treasury obligations, as determined by the
Company; the Trustee may not invest in any other securities or assets, it being
understood that the Trust Account will earn no interest while account funds are
uninvested awaiting the Company’s instructions hereunder; while on deposit, the
Trustee may earn bank credits or other consideration;

 

(d) Collect and receive, when due, all interest or other income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;

 

(e) Promptly notify the Company and the Representative of all communications
received by the Trustee with respect to any Property requiring action by the
Company;

 

(f) Supply any necessary information or documents as may be requested by the
Company (or its authorized agents) in connection with the Company’s preparation
of the tax returns relating to assets held in the Trust Account or in connection
with the preparation or completing of the audit of the Company’s financial
statements by the Company’s auditors;

 

(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the Company
to do so;

 

(h) Render to the Company monthly written statements of the activities of, and
amounts in, the Trust Account reflecting all receipts and disbursements of the
Trust Account;

 

(i) Commence liquidation of the Trust Account only after and promptly after (x)
receipt of, and only in accordance with, the terms of a letter from the Company
(“Termination Letter”) in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B, as applicable, signed on behalf of the Company
by its Chief Executive Officer or Chairman of the board of directors of the
Company (the “Board”), and in the case of Exhibit A, jointly signed by the
Representative, and complete the liquidation of the Trust Account and distribute
the Property in the Trust Account, including interest (which interest shall be
net of any taxes payable and, in the case of a Termination Letter in a form
substantially similar to that attached hereto as Exhibit B, less up to $100,000
of interest to pay dissolution expenses), only as directed in the Termination
Letter and the other documents referred to therein, or (y) upon the date which
is the later of (i) 21 months after the closing of the Offering and (ii) such
later date as may be approved by the Company’s shareholders in accordance with
the Company’s amended and restated memorandum and articles of association, if a
Termination Letter has not been received by the Trustee prior to such date, in
which case the Trust Account shall be liquidated in accordance with the
procedures set forth in the Termination Letter attached as Exhibit B and the
Property in the Trust Account, including interest (which interest shall be net
of any taxes payable and less up to $100,000 of interest to pay dissolution
expenses), shall be distributed to the Public Shareholders of record as of such
date; provided, however, that in the event the Trustee receives a Termination
Letter in a form substantially similar to Exhibit B hereto, or if the Trustee
begins to liquidate the Property because it has received no such Termination
Letter by the date specified in clause (y) of this Section ‎1(i), the Trustee
shall keep the Trust Account open until twelve (12) months following the date
the Property has been distributed to the Public Shareholders;

 



2

 

 

(j) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit C, withdraw
from the Trust Account and distribute to the Company the amount of interest
earned on the Property requested by the Company to cover any tax obligation owed
by the Company as a result of assets of the Company or interest or other income
earned on the Property, which amount shall be delivered directly to the Company
by electronic funds transfer or other method of prompt payment, and the Company
shall forward such payment to the relevant taxing authority, as applicable;
provided, however, that to the extent there is not sufficient cash in the Trust
Account to pay such tax obligation, the Trustee shall liquidate such assets held
in the Trust Account as shall be designated by the Company in writing to make
such distribution so long as there is no reduction in the principal amount
initially deposited in the Trust Account. The written request of the Company
referenced above shall constitute presumptive evidence that the Company is
entitled to said funds, and the Trustee shall have no responsibility to look
beyond said request;

 

(k) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit D, the
Trustee shall distribute to the Public Shareholders of record as of such date
the amount requested by the Company to be used to redeem Ordinary Shares from
Public Shareholders properly submitted in connection with a shareholder vote to
approve an amendment to the Company’s amended and restated memorandum and
articles of association (i) that would affect the ability of holders of public
Ordinary Shares to exercise redemption rights or modify the substance or timing
of the Company’s obligation to redeem 100% of its public Ordinary Shares if the
Company has not consummated an initial Business Combination within such time as
is described in the Company’s amended and restated memorandum and articles of
association or (ii) with respect to any other provision relating to
shareholders’ rights or pre-initial Business Combination activity; and

 



3

 

 

(l) Not make any withdrawals or distributions from the Trust Account other than
pursuant to Sections ‎1(i), ‎1(j) or ‎1(k) above.

 

2. Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:

 

(a) Give all instructions to the Trustee hereunder in writing, signed by the
Company’s Chief Executive Officer or Chairman of the Board. In addition, except
with respect to its duties under Sections ‎1(i), ‎1(j) and ‎1(k) hereof, the
Trustee shall be entitled to rely on, and shall be protected in relying on, any
verbal or telephonic advice or instruction which it, in good faith and with
reasonable care, believes to be given by any one of the persons authorized above
to give written instructions, provided that the Company shall promptly confirm
such instructions in writing;

 

(b) Subject to Section ‎4 hereof, hold the Trustee harmless and indemnify the
Trustee from and against any and all out-of-pocket expenses, including
reasonable counsel fees and disbursements, or losses suffered by the Trustee in
connection with any action taken by it hereunder and in connection with any
action, suit or other proceeding brought against the Trustee involving any
claim, or in connection with any claim or demand, which in any way arises out of
or relates to this Agreement, the services of the Trustee hereunder, or the
Property or any interest earned on the Property, except for expenses and losses
resulting from the Trustee’s gross negligence, fraud or willful misconduct.
Promptly after the receipt by the Trustee of notice of demand or claim or the
commencement of any action, suit or proceeding, pursuant to which the Trustee
intends to seek indemnification under this Section ‎2(b), it shall notify the
Company in writing of such claim (hereinafter referred to as the “Indemnified
Claim”). The Trustee shall have the right to conduct and manage the defense
against such Indemnified Claim; provided that the Trustee shall obtain the
consent of the Company with respect to the selection of counsel, which consent
shall not be unreasonably withheld or delayed. The Trustee may not agree to
settle any Indemnified Claim without the prior written consent of the Company,
which such consent shall not be unreasonably withheld or delayed. The Company
may participate in such action with its own counsel;

 

(c) Pay the Trustee the fees set forth on Schedule A hereto, including an
initial acceptance fee, annual administration fee, and transaction processing
fee which fees shall be subject to modification by the parties from time to
time. It is expressly understood that the Property shall not be used to pay such
fees unless and until it is distributed to the Company pursuant to Sections
‎1(i) through ‎1(k) hereof. The Company shall pay the Trustee the initial
acceptance fee and the first annual administration fee at the consummation of
the Offering. The Company shall not be responsible for any other fees or charges
of the Trustee except as set forth in this Section ‎2(c), Schedule A and as may
be provided in Section ‎2(b) hereof;

 



4

 

 

(d) In connection with any vote of the Company’s shareholders regarding a
merger, amalgamation, share exchange, asset acquisition, share purchase,
reorganization or similar business combination involving the Company and one or
more businesses (a “Business Combination”), provide to the Trustee an affidavit
or certificate of the inspector of elections for the shareholder meeting
verifying the vote of such shareholders regarding such Business Combination;

 

(e) Provide the Representative with a copy of any Termination Letter(s) and/or
any other correspondence that is sent to the Trustee with respect to any
proposed withdrawal from the Trust Account promptly after it issues the same;
and

 

(f) Instruct the Trustee to make only those distributions that are permitted
under this Agreement, and refrain from instructing the Trustee to make any
distributions that are not permitted under this Agreement.

 

3. Limitations of Liability. The Trustee shall have no responsibility or
liability to:

 

(a) Imply obligations, perform duties, inquire or otherwise be subject to the
provisions of any agreement or document other than this Agreement and that which
is expressly set forth herein;

 

(b) Take any action with respect to the Property, other than as directed in
Section ‎1 hereof, and the Trustee shall have no liability to any third party
except for liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct;

 

(c) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

 

(d) Refund any depreciation in principal of any Property;

 

(e) Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;

 

(f) The other parties hereto or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and in
the Trustee’s best judgment, except for the Trustee’s gross negligence, fraud or
willful misconduct. The Trustee may rely conclusively and shall be protected in
acting upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Trustee, which counsel may be the Company’s
counsel), statement, instrument, report or other paper or document (not only as
to its due execution and the validity and effectiveness of its provisions, but
also as to the truth and acceptability of any information therein contained)
which the Trustee believes, in good faith and with reasonable care, to be
genuine and to be signed or presented by the proper person or persons. The
Trustee shall not be bound by any notice or demand, or any waiver, modification,
termination or rescission of this Agreement or any of the terms hereof, unless
evidenced by a written instrument delivered to the Trustee, signed by the proper
party or parties and, if the duties or rights of the Trustee are affected,
unless it shall give its prior written consent thereto;

 



5

 

 

(g) Verify the accuracy of the information contained in the Registration
Statement;

 

(h) Provide any assurance that any Business Combination entered into by the
Company or any other action taken by the Company is as contemplated by the
Registration Statement;

 

(i) File information returns with respect to the Trust Account with any local,
state or federal taxing authority or provide periodic written statements to the
Company documenting the taxes payable by the Company, if any, relating to any
interest income earned on the Property;

 

(j) Prepare, execute and file tax reports, income or other tax returns and pay
any taxes with respect to any income generated by, and activities relating to,
the Trust Account, regardless of whether such tax is payable by the Trust
Account or the Company, including, but not limited to, income tax obligations,
except pursuant to Section ‎1(j) hereof; or

 

(k) Verify calculations, qualify or otherwise approve the Company’s written
requests for distributions pursuant to Sections ‎1(i), ‎1(j) and ‎1(k) hereof.

 

4. Trust Account Waiver. The Trustee has no right of set-off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section ‎2(b) or Section ‎2(c) hereof, the Trustee
shall pursue such Claim solely against the Company and its assets outside the
Trust Account and not against the Property or any monies in the Trust Account.

 



6

 

 

5. Termination. This Agreement shall terminate as follows:

 

(a) If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee, pending which the Trustee shall continue to act in accordance
with this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed and has agreed to become subject to the
terms of this Agreement, the Trustee shall transfer the management of the Trust
Account to the successor trustee, including but not limited to the transfer of
copies of the reports and statements relating to the Trust Account, whereupon
this Agreement shall terminate; provided, however, that in the event that the
Company does not locate a successor trustee within ninety (90) days of receipt
of the resignation notice from the Trustee, the Trustee may submit an
application to have the Property deposited with any court in the State of New
York or with the United States District Court for the Southern District of New
York and upon such deposit, the Trustee shall be immune from any liability
whatsoever; or

 

(b) At such time that the Trustee has completed the liquidation of the Trust
Account and its obligations in accordance with the provisions of Section ‎1(i)
hereof and distributed the Property in accordance with the provisions of the
Termination Letter, this Agreement shall terminate except with respect to
Section ‎2(b); or

 

(c) If the Offering is not consummated within ten (10) business days of the date
of this Agreement, in which case any funds received by the Trustee from the
Company or LIV Capital Acquisition Sponsor, L.P. for purposes of funding the
Trust Account shall be promptly returned to the Company or LIV Capital
Acquisition Sponsor, L.P., as applicable.

 

6. Miscellaneous.

 

(a) The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such confidential
information, or of any change in its authorized personnel. In executing funds
transfers, the Trustee shall rely upon all information supplied to it by the
Company, including, account names, account numbers, and all other identifying
information relating to a Beneficiary, Beneficiary’s bank or intermediary bank.
Except for any liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct, the Trustee shall not be liable for any loss, liability or
expense resulting from any error in the information or transmission of the
funds.

 

(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction.

 



7

 

 

(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for
Sections ‎1(i), ‎1(j) and ‎1(k) hereof (which sections may not be modified,
amended or deleted without the affirmative vote of sixty five percent (65%) of
the then outstanding Ordinary Shares and Class B ordinary shares, par value
$0.0001 per share, of the Company voting together as a single class; provided
that no such amendment will affect any Public Shareholder who has otherwise
indicated his, her or its election to redeem his, her or its Ordinary Shares in
connection with a shareholder vote sought to amend this Agreement), this
Agreement or any provision hereof may only be changed, amended or modified
(other than to correct a typographical error) by a writing signed by each of the
parties hereto.

 

(d) The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York, State of New York, for purposes
of resolving any disputes hereunder. AS TO ANY CLAIM, CROSS-CLAIM OR
COUNTERCLAIM IN ANY WAY RELATING TO THIS AGREEMENT, EACH PARTY WAIVES THE RIGHT
TO TRIAL BY JURY.

 

(e) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery, by electronic mail or by facsimile
transmission:

 

if to the Trustee, to:

 

Continental Stock Transfer & Trust Company

One State Street, 30th Floor

New York, NY 10004

Attn: Francis Wolf and Celeste Gonzalez



  Email: fwolf@continentalstock.com     cgonzalez@continentalstock.com



 

if to the Company, to:

 

LIV Capital Acquisition Corp.

Torre Virreyes, Pedregal No. 24, Piso 6-601
Col. Molino del Rey
México, CDMX, C.P. 11040

Attn: Mariana Romero and Rodrigo Gamero





  Email: mromero@livcapital.mx     rgamero@livcapital.mx





 



8

 

 

in each case, with copies to:

 

Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017

Attn: Derek J. Dostal, Esq.
Email: derek.dostal@davispolk.com

 

and

 

EarlyBirdCapital, Inc.

366 Madison Avenue, 8th Floor
New York, NY 10017

Attn.: Steven Levine and Mauro Conijeski



  Email: slevine@ebcap.com     mconijeski@ebcap.com







 

and

 

Graubard Miller

405 Lexington Avenue, 11th Floor

New York, NY 10174

Attn:      David Miller, Esq. and Jeffrey M. Gallant, Esq.



  Email: DMiller@graubard.com     JGallant@graubard.com







 

(f) This Agreement may not be assigned by the Trustee without the prior consent
of the Company.

 

(g) Each of the Company and the Trustee hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance.

 

(h) This Agreement is the joint product of the Trustee and the Company and each
provision hereof has been subject to the mutual consultation, negotiation and
agreement of such parties and shall not be construed for or against any party
hereto.

 

(i) This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument. Delivery of a signed counterpart of this
Agreement by facsimile or electronic transmission shall constitute valid and
sufficient delivery thereof.

 

(j) Each of the Company and the Trustee hereby acknowledges and agrees that the
Representative, on behalf of the Underwriters, is a third party beneficiary of
this Agreement.

 

(k) Except as specified herein, no party to this Agreement may assign its rights
or delegate its obligations hereunder to any other person or entity.

 

[Signature Page Follows]

 

9

 

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

  CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee       By: /s/ Francis
Wolf     Name: Francis Wolf     Title: Vice President

 

  LIV CAPITAL ACQUISITION CORP.       By: /s/ Alexander R. Rossi     Name:
Alexander R. Rossi     Title: Chief Executive Officer and Chairman

 



[Signature Page to Investment Management Trust Agreement]



 

10

 

 

SCHEDULE A

 

Fee Item



 

Time and method of payment



 

Amount



Initial acceptance fee   Initial closing of Offering by wire transfer   $3,500
Trustee administration fee   First year, initial closing of Offering by wire
transfer; thereafter on the anniversary of the effective date of the Offering by
wire transfer or check   $10,000 Transaction processing fee for disbursements to
Company under Sections ‎1(i), ‎1(j) and ‎1(k)   Billed to Company following
disbursement made to Company under Section ‎1   $250.00 Paying Agent services as
required pursuant to Sections ‎1(i) and ‎1(k)   Billed to Company upon delivery
of service pursuant to Sections ‎1(i) and ‎1(k)   Prevailing rates

 





Sched. A-1

 

 

EXHIBIT A

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

One State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

Re: Trust Account No. Termination Letter

 

Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section ‎1(i) of the Investment Management Trust Agreement between
LIV Capital Acquisition Corp. (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of [·], 2019 (the “Trust Agreement”),
this is to advise you that the Company has entered into an agreement with [·]
(the “Target Business”) to consummate a business combination with Target
Business (the “Business Combination”) on or about [insert date]. The Company
shall notify you at least seventy-two (72) hours in advance (or such shorter
time as you may agree) of the actual date of the consummation of the Business
Combination (the “Consummation Date”). Capitalized terms used but not defined
herein shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate all of the assets of the Trust Account and to transfer the
proceeds into a segregated account held by you on behalf of the Beneficiaries to
the effect that, on the Consummation Date, all of the funds held in the Trust
Account will be immediately available for transfer to the account or accounts
that the Company shall direct on the Consummation Date. It is acknowledged and
agreed that while the funds are on deposit in the trust operating account at
J.P. Morgan Chase Bank, N.A. awaiting distribution, the Company will earn no
interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, or will
be consummated substantially, concurrently with your transfer of funds to the
accounts as directed by the Company (the “Notification”) and (ii) the Company
shall deliver to you (a) a certificate of the Chief Executive Officer or Chief
Financial Officer of the Company, which verifies that the Business Combination
has been approved by a vote of the Company’s shareholders, if a vote is held and
(b) joint written instruction signed by the Company and EarlyBirdCapital, Inc.,
with respect to the transfer of the funds held in the Trust Account (the
“Instruction Letter”). You are hereby directed and authorized to transfer the
funds held in the Trust Account immediately upon your receipt of the
Notification and the Instruction Letter, in accordance with the terms of the
Instruction Letter. In the event that certain deposits held in the Trust Account
may not be liquidated by the Consummation Date without penalty, you will notify
the Company in writing of the same and the Company shall direct you as to
whether such funds should remain in the Trust Account and be distributed after
the Consummation Date to the Company. Upon the distribution of all the funds,
net of any payments necessary for reasonable unreimbursed expenses related to
liquidating the Trust Account, your obligations under the Trust Agreement shall
be terminated.

 



A-1

 

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in Section ‎1(c) of
the Trust Agreement on the business day immediately following the Consummation
Date as set forth in such written instruction as soon thereafter as possible.

 

 

Very truly yours,

 

LIV Capital Acquisition Corp.

 

  By:       Name:     Title:

 

Agreed and acknowledged by:

 

EarlyBirdCapital, Inc.

 



By:       Name:     Title:  

 



A-2

 

 

EXHIBIT B

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

One State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

Re: Trust Account No. Termination Letter

 

Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section ‎1(i) of the Investment Management Trust Agreement between
LIV Capital Acquisition Corp. (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of [·], 2019 (the “Trust Agreement”),
this is to advise you that the Company has been unable to effect a Business
Combination with a Target Business within the time frame specified in the
Company’s amended and restated memorandum and articles of association, as
described in the Company’s Prospectus relating to the Offering. Capitalized
terms used but not defined herein shall have the meanings set forth in the Trust
Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Account and to transfer the total
proceeds into a segregated account held by you on behalf of the Beneficiaries to
await distribution to the Public Shareholders. The Company has selected [·] as
the effective date for the purpose of determining when the Public Shareholders
will be entitled to receive their share of the liquidation proceeds. You agree
to be the Paying Agent of record and, in your separate capacity as Paying Agent,
agree to distribute said funds directly to the Company’s Public Shareholders in
accordance with the terms of the Trust Agreement and the amended and restated
memorandum and articles of association of the Company. Upon the distribution of
all the funds, net of any payments necessary for reasonable unreimbursed
expenses related to liquidating the Trust Account, your obligations under the
Trust Agreement shall be terminated, except to the extent otherwise provided in
Section ‎1(i) of the Trust Agreement.

 

 

Very truly yours,

 

LIV Capital Acquisition Corp.

 

  By:       Name:     Title:

 



cc: EarlyBirdCapital, Inc.

 

B-1

 

 

EXHIBIT C

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

One State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

Re: Trust Account No. Tax Payment Instruction

 

Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section ‎1(j) of the Investment Management Trust Agreement between
LIV Capital Acquisition Corp. (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of [·], 2019 (the “Trust Agreement”),
the Company hereby requests that you deliver to the Company $[·] of the interest
income earned on the Property as of the date hereof. Capitalized terms used but
not defined herein shall have the meanings set forth in the Trust Agreement.

 

The Company needs such funds [to pay for the tax obligations as set forth on the
attached tax return or tax statement]. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

 

Very truly yours,

 

LIV Capital Acquisition Corp.

 

  By:       Name:     Title:

 

cc: EarlyBirdCapital, Inc.

 

C-1

 

 

EXHIBIT D

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

One State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

Re: Trust Account No. Shareholder Redemption Withdrawal Instruction

 

Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section ‎1(k) of the Investment Management Trust Agreement between
LIV Capital Acquisition Corp. (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of [·], 2019 (the “Trust Agreement”),
the Company hereby requests that you deliver to the redeeming Public
Shareholders of the Company $[·] of the principal and interest income earned on
the Property as of the date hereof into a segregated account held by you on
behalf of the Beneficiaries for distribution to the Shareholders who have
requested redemption of their Ordinary Shares. Capitalized terms used but not
defined herein shall have the meanings set forth in the Trust Agreement.

 

The Company needs such funds to pay its Public Shareholders who have properly
elected to have their Ordinary Shares redeemed by the Company in connection with
a shareholder vote to approve an amendment to the provisions of the Company’s
amended and restated memorandum and articles of association (i) that would
affect the substance or timing of the Company’s obligation to redeem 100% of its
public Ordinary Shares if the Company does not complete its initial Business
Combination within the required time period or (ii) with respect to any other
provision relating to shareholders’ rights or pre-initial Business Combination
activity. As such, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter.

 

 

Very truly yours,

 

LIV Capital Acquisition Corp.

 

  By:       Name:     Title:

 

cc: EarlyBirdCapital, Inc.

 

 

D-1





 



